             Case 5:21-cv-03214-SAC Document 3 Filed 09/10/21 Page 1 of 7




                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

RONALD LEE KIDWELL,

                   Plaintiff,

                   v.                                                       CASE NO. 21-3214-SAC

(FNU) MENNING,

                   Defendant.
                                      MEMORANDUM AND ORDER
                                      AND ORDER TO SHOW CAUSE

         Plaintiff Ronald Lee Kidwell is hereby required to show good cause, in writing, to the

Honorable Sam A. Crow, United States District Judge, why this action should not be dismissed

due to the deficiencies in Plaintiff’s Complaint that are discussed herein. Plaintiff is also given

the opportunity to file a proper amended complaint to cure the deficiencies.

I. Nature of the Matter before the Court

         Plaintiff brings this pro se civil rights complaint pursuant to 42 U.S.C. § 1983. Plaintiff is

confined at the Johnson County Adult Detention Center in Olathe, Kansas (“JCADC”). The Court

grants Plaintiff’s motion for leave to proceed in forma pauperis (Doc. 2).1

         Plaintiff claims that on September 2, 2021, Deputy Menning was observed coughing during

his entire security walk at the JCADC. Plaintiff alleges that 35 to 40 minutes later he was passing

out the inmates’ meal trays. Plaintiff alleges that Deputy Menning refuses to comply with the


1
   Plaintiff’s trust fund account statement shows that he has insufficient funds to pay an initial partial filing fee.
Plaintiff is advised that he remains obligated to pay the balance of the statutory filing fee of $350.00 in this action.
The Finance Office of the facility where he is housed will be directed by a copy of this order to collect from Plaintiff’s
account and pay to the Clerk of the Court twenty percent (20%) of the prior month’s income each time the amount in
Plaintiff’s account exceeds ten dollars ($10.00) until the filing fee has been paid in full. See 28 U.S.C. § 1915(b)(2).
Plaintiff is directed to cooperate fully with his custodian in authorizing disbursements to satisfy the filing fee, including
but not limited to providing any written authorization required by the custodian or any future custodian to disburse
funds from his account.

                                                             1
          Case 5:21-cv-03214-SAC Document 3 Filed 09/10/21 Page 2 of 7




facility’s mask mandate.

       Plaintiff names (fnu) Menning, a Deputy at the JCADC, as the sole defendant. Plaintiff

marked “no” on his Complaint where he was asked if he had sought administrative relief prior to

filing this action. (Doc. 1, at 5.) As his request for relief, Plaintiff seeks: 1) a review of Deputy

Menning’s body camera for September 2, 2021, from 3:30 p.m. to 5:00 p.m.; 2) to check all

cameras in 8A during this same timeframe; 3) suspension of Deputy Menning without pay for sixty

days; and 4) restitution pay in the amount of $500. Id.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C. § 1915A(a).

The Court must dismiss a complaint or portion thereof if a plaintiff has raised claims that are

legally frivolous or malicious, that fail to state a claim upon which relief may be granted, or that

seek monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1)–

(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not raise

a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly, 550



                                                 2
           Case 5:21-cv-03214-SAC Document 3 Filed 09/10/21 Page 3 of 7




U.S. 544, 558 (2007).

        A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant did

it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163

(10th Cir. 2007). The court “will not supply additional factual allegations to round out a plaintiff’s

complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d

1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in



                                                   3
          Case 5:21-cv-03214-SAC Document 3 Filed 09/10/21 Page 4 of 7




a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. DISCUSSION

       Plaintiff fails to seek a proper remedy in his Complaint. Plaintiff seeks discovery in the

form of camera footage, seeks to have Deputy Menning suspended without pay for sixty days, and

seeks $500 in “restitution pay.” Plaintiff has not sought injunctive relief in this case.

       To the extent Plaintiff seeks Deputy Menning’s suspension in his request for relief, the

Court is without authority to grant such relief. See Nicholas v. Hunter, 228 F. App’x 139, 141

(3rd Cir. 2007) ( “The remaining relief requested is not available as the District Court lacks

authority to order a federal investigation and prosecution of the defendants or the termination of

their employment.”); Goulette v. Warren, No. 3:06CV235-1-MU, 2006 WL 1582386, at n.1 (W.D.

N.C. June 1, 2006) (“The Court notes that even if Plaintiff’s claims prevailed in this case, this

Court would not, based upon this law suit, have the authority to order the termination of the

Defendant’s employment or to grant Plaintiff an immediate, early release from jail.”); Dockery v.

Ferry, No. 08-277, 2008 WL 1995061, at *2 (W.D. Pa. May 7, 2008) (finding that the court cannot

issue an order which would direct a local government to terminate a police officer’s employment)

(citing In re Jones, 28 F. App’x 133, 134 (3rd Cir. 2002) (“Jones is not entitled to relief . . . [S]he

asks this Court to prohibit the State of Delaware from filing charges against her. The federal

courts, however, have no general power in mandamus action to compel action, or in this case

inaction, by state officials.”)); Martin v. LeBlanc, No. 14-2743, 2014 WL 6674289, at n.1 (W.D.

La. Nov. 24, 2014) (finding that where plaintiff requested an investigation, the termination of the



                                                  4
            Case 5:21-cv-03214-SAC Document 3 Filed 09/10/21 Page 5 of 7




defendants’ employment and the closure of the prison, “[s]uch relief is not available in this

action”); Merrida v. California Dep’t of Corr., No. 1:06-CV-00502 OWW LJO P, 2006 WL

2926740, at n.1 (E.D. Cal. Oct. 11, 2006) (finding that where plaintiff prays for the termination of

defendant’s employment, “the court cannot award this form of relief to plaintiff) (citing 18 U.S.C.

§ 3626(a)(1)(A)).

         Plaintiff’s request for compensatory damages is barred by 42 U.S.C. § 1997e(e), because

Plaintiff has failed to allege a physical injury. Section 1997e(e) provides in pertinent part that

“[n]o Federal civil action may be brought by a prisoner confined in a jail, prison, or other

correctional facility, for mental or emotional injury suffered while in custody without a prior

showing of physical injury.” 42 U.S.C. § 1997e(e). In addition, any request for discovery at this

stage of the proceeding is premature. Plaintiff’s Complaint has not survived screening.

IV. Response and/or Amended Complaint Required

         Plaintiff is required to show good cause why his Complaint should not be dismissed for the

reasons stated herein. Plaintiff is also given the opportunity to file a complete and proper amended

complaint upon court-approved forms that cures all the deficiencies discussed herein.2 Plaintiff is

given time to file a complete and proper amended complaint in which he (1) raises only properly

joined claims and defendants; (2) alleges sufficient facts to state a claim for a federal constitutional


2
  To add claims, significant factual allegations, or change defendants, a plaintiff must submit a complete amended
complaint. See Fed. R. Civ. P. 15. An amended complaint is not simply an addendum to the original complaint, and
instead completely supersedes it. Therefore, any claims or allegations not included in the amended complaint are no
longer before the court. It follows that a plaintiff may not simply refer to an earlier pleading, and the amended
complaint must contain all allegations and claims that a plaintiff intends to pursue in the action, including those to be
retained from the original complaint. Plaintiff must write the number of this case (21-3214-SAC) at the top of the
first page of his amended complaint and he must name every defendant in the caption of the amended complaint. See
Fed. R. Civ. P. 10(a). Plaintiff should also refer to each defendant again in the body of the amended complaint, where
he must allege facts describing the unconstitutional acts taken by each defendant including dates, locations, and
circumstances. Plaintiff must allege sufficient additional facts to show a federal constitutional violation.



                                                           5
          Case 5:21-cv-03214-SAC Document 3 Filed 09/10/21 Page 6 of 7




violation and show a cause of action in federal court; and (3) alleges sufficient facts to show

personal participation by each named defendant.

       Plaintiff is also reminded that an inmate is required by the Prison Litigation Reform Act

(“PLRA”) to exhaust all available prison administrative remedies before filing a complaint in

federal court. Section 1997e(a) expressly provides:

               No action shall be brought with respect to prison conditions under
               section 1983 of this title, or any other Federal law, by a prisoner
               confined in any jail, prison, or other correctional facility until such
               administrative remedies as are available are exhausted.

42 U.S.C. § 1997e(a); see also Little v. Jones, 607 F.3d 1245, 1249 (10th Cir. 2010) (stating that

under the PLRA “a prisoner must exhaust his administrative remedies prior to filing a lawsuit

regarding prison conditions in federal court”) (citations omitted). “Congress enacted § 1997e(a)

to reduce the quantity and improve the quality of prisoner suits; to this purpose, Congress afforded

corrections officials time and opportunity to address complaints internally before allowing the

initiation of a federal case.” Porter v. Nussle, 534 U.S. 516, 524–25 (2002) (citation omitted); see

also Jones v. Bock, 549 U.S. 199, 219 (2007) (stating that “the benefits of exhaustion include

allowing a prison to address complaints about the program it administers before being subjected

to suit, reducing litigation to the extent complaints are satisfactorily resolved, and improving

litigation that does occur by leading to the preparation of a useful record”) (citations omitted).

       This exhaustion requirement “is mandatory, and the district court [is] not authorized to

dispense with it.” Beaudry v. Corrections Corp. of Am., 331 F.3d 1164, 1167 n. 5 (10th Cir. 2003),

cert. denied, 540 U.S. 1118 (2004); Little, 607 F.3d at 1249. A prison or prison system’s

regulations define the steps a prisoner must take to properly exhaust administrative remedies and

a prisoner “may only exhaust by properly following all of the steps laid out” therein. Little, 607

F.3d at 1249 (citing Woodford v. Ngo, 548 U.S. 81, 90 (2006)). “An inmate who begins the

                                                  6
            Case 5:21-cv-03214-SAC Document 3 Filed 09/10/21 Page 7 of 7




grievance process but does not complete it is barred from pursuing a § 1983 claim under [the]

PLRA for failure to exhaust his administrative remedies.” Jernigan v. Stuchell, 304 F.3d 1030,

1032 (10th Cir. 2002) (citation omitted). “The level of detail necessary in a grievance to comply

with the grievance procedures will vary from system to system and claim to claim, but it is the

prison’s requirements, and not the PLRA, that define the boundaries of proper exhaustion.” Jones,

549 U.S. at 218.

          If Plaintiff does not file an amended complaint within the prescribed time that cures all the

deficiencies discussed herein, this matter will be decided based upon the current deficient

Complaint and may be dismissed without further notice.

          IT IS THEREFORE ORDERED BY THE COURT that Plaintiff’s motion for leave to

proceed in forma pauperis (Doc. 2) is granted. The Clerk is directed to transmit a copy of this

order to the finance office at the JCADC and to the Court’s finance office.

          IT IS FURTHER ORDERED that Plaintiff is granted until October 8, 2021, in which to

show good cause, in writing, to the Honorable Sam A. Crow, United States District Judge, why

Plaintiff’s Complaint should not be dismissed for the reasons stated herein.

          IT IS FURTHER ORDERED that Plaintiff is also granted until October 8, 2021, in

which to file a complete and proper amended complaint to cure all the deficiencies discussed

herein.

          The clerk is directed to send § 1983 forms and instructions to Plaintiff.

          IT IS SO ORDERED.

          Dated September 10, 2021, in Topeka, Kansas.

                                                S/ Sam A. Crow
                                                SAM A. CROW
                                                SENIOR U. S. DISTRICT JUDGE



                                                    7
